ho

oO *F JT DB WA Hh Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-01614-RSL Document9 Filed 12/12/19 Page 1 of 3

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KELLY GRIGGS,
No.: 2:19-cv-01614-RSL
Plaintiff,
STIPULATED MOTION TO DISMISS
Vv. PLAINTIFF'S CLAIMS AGAINST
ALLIED PROPERTY & CASUALTY
ALLIED PROPERTY & CASUALTY INSURANCE COMPANY WITH
INSURANCE COMPANY, PREJUDICE

Defendant. NOTE ON MOTION CALENDAR:
December 12, 2019

 

 

 

 

STIPULATION
Plaintiff Kelly Griggs and Defendant Allied Property & Casualty Insurance Company

(“Allied”) (together, the “Parties”) stipulate that the claims asserted against Allied by
Plaintiff in this lawsuit, including but not limited to all contractual and extra-contractual
claims, should be dismissed with prejudice and without an award of costs or fees to any of
the Parties.
ft
IT IS SO ORDERED this 7 day of December 2019.

[MS CarankZ

HONORABLE ROBERT S. LASNIK

STIPULATED MOTION TO DISMISS PLAINTIFF'S PAGE] _ Bullivant|Houser|Bailey PC

CLAIMS AGAINST ALLIED PROPERTY & Seatie, Wuohincee saan iss?
CASUALTY INSURANCE COMPANY WITH Telephone: 206.292.8930

PREJUDICE
& WwW bd

© O86 ~T NW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01614-RSL Document9 Filed 12/12/19 Page 2 of 3

Submitted by:

BULLIVANT HOUSER BAILEY PC

By _/s/Daniel R. Bentson
Daniel R. Bentson, WSBA #36825
E-Mail: dan.bentson@bullivant.com
Aleksander R. Schilbach, WSBA #51693
E-mail: sascha.schilbach@bullivant.com
1700 Seventh Ave., Ste. 1810
Seattle, WA 98101
206.292.8930

Attorneys for Defendant Allied Property & Casualty Insurance Company

PETERSON WAMPOLD ROSATO FELDMAN LUNA, P.S.

By _/s/ Ann H. Rosato
Ann H. Rosato, WSBA #32888
E-Mail: rosato@pwrfl-law.com
Michael S. Wampold, WSBA No. 26053
E-Mail: wampold@pwrfl-law.com
1501 4th Ave., Suite 2800-
Seattle, WA 98101
206.624.6800

 

Attorneys for Plaintiff Kelly Griggs

STIPULATED MOTION TO DISMISS PLAINTIFF'S PAGE 2 _Bullivant|Houser/Bailey PC

CLAIMS AGAINST ALLIED PROPERTY & Saaide Wathen S910121397-
CASUALTY INSURANCE COMPANY WITH Telephone: 206.292.8930

PREJUDICE
